*327ON MOTION ROE REHEARING.
Counsel for the plaintiff in error in their exceedingly able motion for rehearing present their side of the case about as strongly as we think it could be put. They contend that the court erred in the ruling stated in the first division of -the syllabus, for the reason that counsel, on the oral argument in this court, agreed that the original documentary evidence referred to, photographic copies of which had been transmitted with the record, might be sent up for the court’s inspection. Their contention is that such an agreement would operate to bind the defendant in error, despite the fact that counsel for the defendant in error had subsequently withdrawn his consent to a procedure not otherwise recognized by law. We do not think that the previous gratuitous consent of counsel for the defendant in error would operate to bind him, where it does not appear that the opposite party had in some way acted to his' injury on the faith of such agreement subsequently withdrawn. In the instant case photographic copies of the receipts were embodied in the record, and the plaintiff in error neither took nor failed to take any action which could in any wise have harmed its case, by virtue of the gratuitous agreement subsequently annuled.
Counsel for the plaintiff in error cite a long list of cases, both from the Supreme Court and this court, setting forth' the well-recognized rule of law that the courts will not uphold a verdict based upon evidence setting up what amounts to a physical impossibility. Counsel cite the original syllabus in the instant case, to the effect that were it to be assumed that the copies introduced in evidence were, in fact carbon duplicates of the February and March receipts delivered to the plaintiff, rather than those for April and May, it would be hard to escape the conclusion sustaining the defendant’s contention. They argue that inasmuch as the court seems to be convinced that the alleged carbon copies of the receipts issued for February and March represent the same penmanship as the original receipts introduced by the plaintiff for April and May, and since the evidence for the defendant identified the carbon copies as actually being for February and March, the court was bound to accept the defendant’s view of the case, for the reason that, as they contend, the genuineness of the carbon copies introduced as for February and March is in no wise disputed by the evidence. It is true that there was no testimony directly attacking the genuine*328ness of the carbon-copy receipts introduced as for February and March; but, taking the view of the case which the plaintiff in error insists upon, to wit, that the manifold and complete identities existing between the alleged February and March carbon copies and the originals tendered by plaintiff for April and May stamp the copies as duplicates of the originals, renders the testimony by the plaintiff an attack upon the genuineness of the carbon duplicates. The jury were privileged to believe the direct testimony of the plaintiff. This, under defendant’s own contention, they were unable to do if they accepted as genuine the carbon duplicates as representing copies of receipts for previous payments. They, being judges of the evidence, were not necessarily bound to accept the genuineness of the carbon duplicates, if in so doing it became necessary for them to reject the testimony by the plaintiff. The question is not what verdict the members of this court might or might not have rendered, but what verdict the jury were authorized to render. Their verdict having the necessary approval of the trial judge, and not being contrary to what the evidence might have authorized, this court deems itself bound by the verdict.

Rehearing denied.